JUDGE Crenshaw
delivered the opinion of the Court.
In this case it appears that Holland obtained a judgment at law against Dale, which he afterwards assigned to Haines. Notwithstanding the assignment, Dale paid or settled with Holland the amount of the judgment, as appears by his receipt which, is made an exhibit. Dale obtained an injunction, and on the hearing on bill and answer, the bill was dismissed.
The bill states that Dale had no notice of the assignment before he had settled the amount with Holland ; but the answer denies this, and alleges that he had notice.
I believe that it has never been questioned but that equity will always protect a bona fide assignee. If Dale paid to the plaintiff in the action after notice of the assignment, it was in prejudice of the rights of the assignee, who ought to be permitted to enforce execution on the judgment; and under the circumstances disclosed, Dale is liable to pay over *266again. It is the unanimous opinion of the Court that the decree of the Circuit Court be affirmed.
Crawford and Hitchcock, for plaintiff.
Parsons, for defendant in Error.